1

2

3

4

5

6

7

8                       UNITED STATES DISTRICT COURT
9                       EASTERN DISTRICT OF CALIFORNIA
10
                                ----oo0oo----
11

12   DAYLE ANN IMPERATO,                  No. 2:19-cv-411 WBS EFB
13               Plaintiff,

14       v.
15   KRISTA MITCHELL,
16
                 Defendant.
17

18

19   DAYLE ANN IMPERATO,
20               Plaintiff,
21       v.
22   KELLY MITCHELL,                      No. 2:19-cv-412 WBS EFB
23                                        MEMORANDUM AND ORDER
                 Defendant.
24

25

26
27
                                ----oo0oo----
28
                                      1
1               Plaintiff Dayle Imperato initiated these actions

2    seeking temporary restraining orders against defendants Krista

3    Mitchell and Kelly Mitchell.     Defendants removed both cases to

4    this court under 28 U.S.C. § 1443, 28 U.S.C. § 1331,1 and 28

5    U.S.C. § 1455.     (Krista Mitchell Docket No. 1; Kelly Mitchell

6    Docket No. 1.)     Defendants now move for summary judgment in both

7    cases.2   (Krista Mitchell Docket No. 7; Kelly Mitchell Docket No.

8    8.)

9    I.    Background

10              Early in February 2019, plaintiff sought temporary

11   restraining orders against both defendants. (Krista Mitchell

12   Docket No. 1; Kelly Mitchell Docket No. 1.)     Plaintiff alleged

13   that she was concerned for her safety and well-being after the

14   parties became involved in a disagreement over a rental property

15   that plaintiff was leasing to these defendants.    (Id.)   The

16   Sacramento Superior Court granted plaintiff’s requests for

17   temporary restraining orders on February 13, 2019 and scheduled a

18   hearing for March 8, 2019 to determine whether these restraining

19   orders would be made permanent.    (See Defs.’ Req. for Judicial

20   Notice Exs. D1 & D2 (Krista Mitchell Docket No. 7-2; Kelly
21   Mitchell Docket No. 8-2).)     Defendants, however, removed these

22   cases to this court on March 7, 2019.    (Krista Mitchell Docket

23

24         1   28 U.S.C § 1331 is not a removal statute, rather the
     statutory basis for federal-question subject-matter jurisdiction.
25   However, civil actions presenting federal questions may be
26   removed under 28 U.S.C. § 1441.

27         2   This court took these motions under submission on the
     papers, without oral argument, pursuant to Local Rule 230(g).
28
                                        2
1    No. 1; Kelly Mitchell Docket No. 1.)    Despite the case being

2    removed, the Superior Court conducted a hearing in both cases on

3    March 8, 2019 and denied plaintiff’s request to make these

4    temporary restraining orders permanent.     (See Defs.’ Req. for

5    Judicial Notice Exs. D3 & D4.)3    In light of these decisions in

6    state court, defendants move for summary judgment.

7    II.   Discussion

8               While federal law sets the conditions under which a

9    defendant may remove state court proceedings to federal court,

10   “defendant[s] seeking removal ha[ve] the burden to establish that

11   removal is proper and any doubt is resolved against

12   removability.”     See Luther v. Countrywide Home Loans Servicing

13   LP, 533 F.3d 1031, 1034 (9th Cir. 2008).     Similarly, removal

14   statutes are construed against removal.     Id.   “If at any time

15   before final judgment it appears that the district court lacks

16   subject matter jurisdiction, the case shall be remanded.”      28

17   U.S.C. § 1447(c).     Because the lack of subject-matter

18   jurisdiction is never waived or forfeited, the court may

19   determine that it lacks subject-matter jurisdiction sua sponte.

20   See Gonzales v. Thaler, 565 U.S. 134, 141 (2012).
21         A.   Removal Under 28 U.S.C. § 1443

22              For their cases to be removable under Section 1443,

23   defendants (1) “must assert, as a defense to the prosecution,

24
           3   The court takes judicial notice of the facts contained
25   within Exhibits D1, D2, D3, and D4, because they “can be
26   accurately and readily determined from sources whose accuracy
     cannot reasonably be questioned.” Fed. R. Evid. 201(b)(2); see
27   also Reyn’s Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 746
     n.6 (9th Cir. 2006) (“We may take judicial notice of court
28   filings and other matters of public record.”).
                                     3
1    rights that are given to them by explicit statutory enactment

2    protecting equal racial civil rights” and (2) “must assert that

3    the state courts will not enforce that right, and that allegation

4    must be supported by reference to a state statute or

5    constitutional provision that purports to command the state

6    courts to ignore the federal rights.”     See Patel v. Del Taco,

7    Inc., 446 F.3d 996, 999 (9th Cir. 2006) (quoting Cal. v.

8    Sandoval, 434 F.2d 635, 636 (9th Cir. 1970)).     Only in an

9    “unusual case” will defendants be able to demonstrate that the

10   state court will be unable to enforce their federal civil rights.

11   Johnson v. Mississippi, 421 U.S. 213, 219 (1975).

12             Here, defendants simply assert that California Code of

13   Civil Procedure § 527.6 commands California state courts to

14   ignore defendants’ federal civil rights under 42 U.S.C. §§

15   1981(a) & 1983.   The mere “recitation of the language of the

16   relevant statutory language is not sufficient to qualify as the

17   type of ‘unusual case’ meriting removal to federal court pursuant

18   to 28 U.S.C. § 1443(1).”     See City of Elk Grove v. Elk Grove

19   Animal Rescue, No. 2:19-cv-439 TLN KJN, 2019 WL 1238815, at *3

20   (E.D. Cal. Mar. 18, 2019).     Defendants have not identified any
21   specific language in the state statute “that prohibits them from

22   enforcing their civil rights in state court.”     Patel, 446 F.3d at

23   999.   And they have failed to “point to anything that suggests

24   that the state court would not enforce their civil rights in the

25   state court proceedings.”    Id.

26             Accordingly, it was improper to remove these cases to
27   federal court under 28 U.S.C. § 1443.

28
                                        4
1         B.    Removal Under 28 U.S.C. § 1441

2               Removal is proper under Section 1441 in “any civil

3    action brought in a State court of which the district courts of

4    the United States have original jurisdiction.”   28 U.S.C. §

5    1441(a).   Defendants argue that this court has federal-question

6    jurisdiction under 28 U.S.C. § 1331, because they have alleged

7    federal claims against plaintiff in a different action: Mitchell

8    v. Imperato, No. 2:19-cv-297 WBS EFB.   “The presence or absence

9    of federal-question jurisdiction is governed by the ‘well-pleaded

10   complaint rule,’ which provides that federal jurisdiction exists

11   only when a federal question is presented on the face of the

12   plaintiff’s properly pleaded complaint.”    Caterpillar Inc. v.

13   Williams, 482 U.S. 386, 392 (1987).

14              None of the federal provisions defendants rely on are

15   implicated by the underlying state-law proceedings at issue in

16   these cases.   These proceedings involve the propriety of

17   restraining orders sought under California Code of Civil

18   Procedure § 527.6.   Defendants cannot merely mention federal

19   rights in their notice of removal and thereby confer subject-

20   matter jurisdiction on this court.    See City of Elk Grove, 2019
21   WL 1238815, at *4.   That is because federal jurisdiction may not

22   rest upon any potential federal-law counterclaims or defenses.

23   See Vaden v. Discover Bank, 556 U.S. 49, 60 (2009) (Federal

24   jurisdiction cannot “rest upon an actual or anticipated

25   counterclaim.”); Valles v. Ivy Hill Corp., 410 F.3d 1071, 1075

26   (9th Cir. 2005) (“A federal law defense to a state-law claim does
27   not confer jurisdiction on a federal court.”).   Because no

28   federal question is “disclosed upon the face of the complaint[s]”
                                      5
1    here, this court does not have jurisdiction under 28 U.S.C. §

2    1331.       See Provincial Gov’t of Marinduque v. Placer Dome, Inc.,

3    582 F.3d 1083, 1086 (9th Cir. 2009) (quoting Phillips Petroleum

4    Co. v. Texaco, Inc., 415 U.S. 125, 127–28 (1974) (per curiam)).4

5                  Accordingly, the court finds that there was no basis to

6    remove these actions to federal court under 28 U.S.C. § 1441.

7            C.    Removal Under 28 U.S.C. § 1455

8                  Criminal defendants in state court may remove their

9    criminal prosecutions to federal court in certain circumstances.

10   28 U.S.C. § 1455.       “If it clearly appears on the face of the

11   notice and any exhibits annexed thereto that removal should not

12   be permitted, the court shall make an order for summary remand.”

13   Id. § 1455(b)(4).       This removal provision is plainly inapplicable

14   in these circumstances.       Plaintiff seeks civil restraining orders

15   under a provision that appears in the California Code of Civil

16   Procedure.      See Harris v. Stampolis, 248 Cal. App. 4th 484, 496

17   (6th Dist. 2016).       Nothing within this civil statute implicates

18   the state’s criminal process.       See Emerson v. Mitchell, No. 2:18-

19   CV-02200-TLN-DB, 2019 WL 1405600, at *2 (E.D. Cal. Mar. 28,

20   2019).
21                 Accordingly, removal in these actions was not proper

22
             4 This court also does not have supplemental jurisdiction
23   over these cases under 28 U.S.C. § 1367(a) simply because there
     is a related federal action. The supplemental jurisdiction
24   statute “does not authorize supplemental jurisdiction over free-
     standing state law claims that are related to a separate action
25   over which the court has jurisdiction.” See Wescom Credit Union
26   v. Dudley, No. 10-cv-8203 GAF SSX, 2010 WL 4916578, at *3 (C.D.
     Cal. Nov. 22, 2010); see also Fabricius v. Freeman, 466 F.2d 689,
27   693 (7th Cir. 1972) (“That a related case was pending in federal
     court was not in itself sufficient grounds for removal under 28
28   U.S.C. § 1441.”).
                                     6
1    under 28 U.S.C. § 1455.

2              IT IS THEREFORE ORDERED THAT Imperato v. Krista

3    Mitchell, 2:19-cv-411 WBS EFB, and Imperato v. Kelly Mitchell

4    2:19-cv-412 WBS EFB, be, and the same hereby are, REMANDED to the

5    Superior Court of California, in and for the County of

6    Sacramento.

7              IT IS FURTHER ORDERED THAT defendants’ Motions for

8    Summary Judgment (Krista Mitchell Docket No. 7; Kelly Mitchell

9    Docket No. 8) be, and the same hereby are, DENIED AS MOOT.

10             The Clerk of this Court shall forward a copy of this

11   Order to the Clerk of the Superior Court of California, in and

12   for the County of Sacramento.

13   Dated:   June 27, 2019

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                     7
